DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petruzzelli (US 20170318353 A1).  
For claim 1, Petruzzelli discloses (Abstract) a system for receiving communication signals comprising: 
a plurality of antennas ([0078], figure 5, antenna panels 510); 
a receiver including a plurality of tuners, each configured to be connected to one of the antennas (figure 5, Tuners 540); and 

For claim 2. The system of claim 1, Petruzzelli discloses wherein a number of the plurality of tuners is independent of a number of the plurality of antennas ([0078] each tuner is independently switched to an antenna, [0087] more or fewer antennas).
For claim 3. The system of claim 1, Petruzzelli discloses wherein at least one of the plurality of antennas is simultaneously connected to at least two of the plurality of tuners ([0078] It will be appreciated that two or more tuner/demodulators 540 may simultaneously connect to one antenna panel 510).  
For claim 4. The system of claim 1, Petruzzelli discloses wherein each of the plurality of antennas is a directional antenna ([0053], [0077], claim 10).  
For claim 5. The system of claim 4, Petruzzelli discloses wherein a coverage area for each antenna is a sector covering a portion of an azimuth plane ([0053], [0077], claim 10, a directional antenna covers a portion/section of area).  
For claim 6. The system of claim 5, Petruzzelli discloses wherein a combined coverage area of the plurality of sectors corresponding to the plurality of antennas is 360° ([0053] four sectors each sector 90 degrees).   
For claim 8. The system of claim 1, Petruzzelli discloses wherein the receiver is a full band capture receiver ([0014], [0093], scan and receive the set channels).  
For claim 9. The system of claim 1, Petruzzelli discloses wherein each of the plurality of tuners is connected to a display mechanism ([0090], [0091], TV monitor). 

For claim 11, Petruzzelli discloses (Abstract, [0014], [0020]) a method for processing communication signals, comprising: 
selecting a channel from a plurality of channels on which to receive content ([0048], [0100], [0106], [0134]); 
selecting an antenna from a plurality of antennas, the selected antenna being optimized for receiving signals for the selected channel ([0020], [0130], [0132], [0134], figure 8 step 805); 
tuning to the selected channel from the selected antenna ([0020], [0130], [0132], [0134], figure 5 tuning by selected tuner 540); 
processing data from the tuned channel (figure 8, steps 815 and 820); and 
displaying content from the processed data (figure 8, step 825).  
For claim 12. The method of claim 11, Petruzzelli discloses wherein an identification of the optimized antenna is based on a predefined association between each of the plurality of channels and one of the plurality of antennas ([0014], [0020], [0130], [0132]). 
For claim 13. The method of claim 12, Petruzzelli discloses further comprising: storing an association between the plurality of channels and the plurality of antennas in a lookup table ([0014], [0020], [0130], [0132]). 
For claim 14. The method of claim 13, Petruzzelli discloses further comprising: tuning to a channel via each of the plurality of antennas; evaluating quality of signal received for the channel from each one of the antennas; identifying an antenna 
For claim 15. The method of claim 14, Petruzzelli discloses further comprising: periodically performing the signal strength evaluation to update the lookup table ([0052], [0130]).  
For claim 16, Petruzzelli discloses ([0142]) a non-transitory computer-readable medium having instructions stored thereon, the instructions being executable by a processor of a controller, the instructions causing the processor to: 
receive a channel selection from a user ([0134]); 
select an antenna from a plurality of antennas, the selected antenna being optimized for receiving signals for the selected channel ([0020], [0130], [0132], figure 8 step 805); 
tune to the selected channel from the selected antenna ([0020], [0130], [0132], [0134], figure 5 tuning by selected tuner 540); 
process data from the tuned channel (figure 8, steps 815 and 820); and 
display content from the processed data (figure 8, step 825).  
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli (US 20170318353 A1) in view of Takai (US 8792599 B2).  
For claim 7. The system of claim 1, Petruzzelli fails to mention wherein the receiver is a heterodyne receiver.  
This teaching is disclosed by Takai (column 7 lines 16-57; figure 1, converting the received radio signal to a lower frequency by mixer/down converter 1132).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection  into the art of Petruzzelli as to efficiently process the received radio TV signals.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
March 22, 2022
/RUI M HU/Examiner, Art Unit 2643